Citation Nr: 0807681	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran failed to appear for a Board hearing, which was 
scheduled to be held in September 2006.  The veteran has 
offered no explanation as to why he failed to appear and he 
has made no request for another hearing.  Accordingly, the 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2007) (providing that failure to appear for a 
scheduled hearing is to be treated as a withdrawal of the 
request).

A motion to advance this case on the docket was granted by 
the Board in February 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the RO 
denied reopening of the veteran's claim for service 
connection for a psychiatric disability.

2.  The evidence associated with the file subsequent to the 
RO's November 2001 rating decision is cumulative or redundant 
of evidence already of record or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in May 2003 and 
January 2005, to include notice that he submit any pertinent 
evidence in his possession.  With the January 2005 letter, he 
was specifically informed of the deficiencies in the record 
that resulted in the earlier denials of the claim.  He was 
also provided notice with respect to the disability-rating 
and effective-date elements of the claim in a March 2006 
letter.  Although the veteran was not provided all required 
notice before the initial adjudication of the claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt of all 
pertinent evidence, the RO readjudicated the veteran's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that all available service medical 
records, pertinent VA medical records, and private medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran originally filed a claim for service connection 
for a psychiatric disability in February 1986.  In a May 1987 
unappealed rating decision, the RO denied the veteran's claim 
based on a finding that service medical records showed only 
one record of treatment for mild depression which was 
situational in nature and not related to the veteran's 
current diagnosis of schizophrenia, paranoid condition.  In 
an unappealed rating decision dated in November 2001, 
reopening of the claim was denied because new and material 
evidence had not been added to the record since the May 1987 
decision.

The medical evidence added to the record since the November 
2001 rating decision documents continuing treatment for a 
psychiatric condition, specifically, paranoid schizophrenia 
and anxiety disorder.  It includes no evidence of a nexus 
between the veteran's psychiatric disability and his military 
service.  It is essentially cumulative in nature and does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Accordingly, it is not new and material.

The veteran's statements have also been added to the record, 
but they are essentially cumulative in nature.  The veteran's 
statements are also insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons 
are not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.


ORDER

Reopening of the claim for entitlement to service connection 
for psychiatric disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


